In a proceeding to invalidate petitions for opportunity to ballot in the Conservative Party primary election to be held on September 9, 1975 for nomination for the public office of county legislator, 12th Legislative District, County of Westchester, these are cross appeals from a judgment of the Supreme Court, Westchester County, entered August 21, 1975, which dismissed the proceeding. On appeal by petitioner, judgment affirmed, without costs. No opinion. Cross appeal dismissed as moot, without costs. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.